Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larouche et al (US Pub. 2020/033109; hereinafter Larouche).

As per claim 1, Larouche discloses an apparatus for identifying a smoke event in an electron beam melting installation, the apparatus comprising: 

a current meter measuring a grounding current [Fig. 1, 3; para 0037; emission detection device 202 includes a resistor 212 electrically connected to the build platform 118 for measuring electrons flowing therethrough; resistor 212 is electrically connected to the build platform 118 to an electrical ground; by measuring a voltage generated across resistor 212, the amount of energy or electrons transmitted through the powder bed is measured]; and 

a processor programmed to identify smoke events by evaluating the grounding current [Fig. 1, 3; para 0017-0018, 0024, 0030-0032; “…, some electron are redirected or otherwise remerge when they impact the additive powder 142, and some of the energy is expelled as secondary electron and backscattered electron emissions.” (i.e., smoke event); para 0037-0038; “… any suitable processor or controller for regulating operation of EBM system 100 and/or emission detection system 200.”; controlling the power or energy density of electron beam 122 based received signals corresponding to the measured electron emissions].


As per claim 9, Larouche discloses an electron beam melting installation comprising: 

an electron beam source [Fig. 1; para 0017; an electron beam melting (EBM) system 100]; 

a current meter measuring a grounding current [Fig. 1, 3; para 0037; emission detection device 202 includes a resistor 212 electrically connected to the build platform 118 for measuring electrons flowing therethrough; resistor 212 is electrically connected to the build platform 118 to an electrical ground; by measuring a voltage generated across resistor 212, the amount of energy or electrons transmitted through the powder bed is measured]; and 

a processor programmed to identify smoke events by evaluating the grounding current [Fig. 1, 3; para 0017-0018, 0024, 0030-0032; “…, some electron are redirected or otherwise remerge when they impact the additive powder 142, and some of the energy is expelled as secondary electron and backscattered electron emissions.” (i.e., smoke event); para 0037-0038; “… any suitable processor or controller for regulating operation of EBM system 100 and/or emission detection system 200.”; controlling the power or energy density of electron beam 122 based received signals corresponding to the measured electron emissions].


As per claim 13, Larouche discloses a method for operating an electron beam melting installation, the method comprising: 

producing a component in a powder bed using an electron beam [Fig. 1; para 0001-0002; additive manufacturing machines]; 

evaluating a grounding current for identifying smoke events [Fig. 1, 3; para 0037; emission detection device 202 includes a resistor 212 electrically connected to the build platform 118 for measuring electrons flowing therethrough; resistor 212 is electrically connected to the build platform 118 to an electrical ground; by measuring a voltage generated across resistor 212, the amount of energy or electrons transmitted through the powder bed is measured]; and 

reducing an electron beam current in response to identification of an upcoming and/or existing smoke event [Fig. 1, 3; para 0017-0018, 0024, 0030-0032; “…, some electron are redirected or otherwise remerge when they impact the additive powder 142, and some of the energy is expelled as secondary electron and backscattered electron emissions.” (i.e., smoke event); para 0037-0038; “… any suitable processor or controller for regulating operation of EBM system 100 and/or emission detection system 200.”; controlling the power or energy density of electron beam 122 based received signals corresponding to the measured electron emissions].


As per claim 4, Larouche discloses wherein the processor is further programmed to identify smoke events based at least in part on an electron beam current [Fig. 1, 3; para 0017-0018, 0024, 0030-0032; “…, some electron are redirected or otherwise remerge when they impact the additive powder 142, and some of the energy is expelled as secondary electron and backscattered electron emissions.” (i.e., smoke event); para 0037; emission detection device 202 includes a resistor 212 electrically connected to the build platform 118 for measuring electrons flowing therethrough; resistor 212 is electrically connected to the build platform 118 to an electrical ground; by measuring a voltage generated across resistor 212, the amount of energy or electrons transmitted through the powder bed is measured].

As per claim 5, Larouche discloses wherein the current meter measures the grounding current with a sampling frequency of at least one kHz [Fig. 1, 3; para 0037; inherent to a current meter].

As per claim 8, Larouche discloses wherein the current meter detects the grounding current on a grounding line [Fig. 1; para 0037; electrical ground].

As per claim 10, Larouche discloses further comprising a controller configured for controlling the electron beam source on the basis of an identified smoke event [Fig. 1; para 0003, 0008, 0038-0039; a control unit; a controller].

As per claim 11, Larouche discloses wherein the controller is configured for controlling the electron beam source to prevent and/or end the smoke event [Fig. 1; para 0003, 0008, 0038-0039; a control unit; a controller].

As per claim 12, Larouche discloses further comprising a grounded housing [Fig. 1]; wherein the apparatus is arranged within the grounded housing [Fig. 1].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larouche et al (US Pub. 2020/033109; hereinafter Larouche) in view of El-Siblani et al (US Pub. 2018/0194080; hereinafter El-Siblani).

As per claim 2, Larouche discloses the invention substantially. Larouche does not specification disclose regarding a time profile. But use of a time profile is well known in the art. However, El-Siblani (in the same field of endeavor) discloses use of a time profile [para 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing process.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larouche et al (US Pub. 2020/033109; hereinafter Larouche) in view of Siegl et al (US Pub. 2020/0167648; hereinafter Siegl).

As per claim 6, Larouche discloses the invention substantially. Larouche does not specifically discloses regarding an artificial neural network. However, Siegl (in the same field of additive manufacturing) discloses an artificial neural network [para 0003, 0010, 0039, 0087]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to additive manufacturing process.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Larouche et al (US Pub. 2020/033109; hereinafter Larouche) in view of Xu et al (CN 203275585; hereinafter Xu).

As per claim 7, Larouche discloses the invention substantially. Larouche does not specifically disclose regarding overvoltage protection apparatus. However, Xu (in the same field of a current meter) discloses at least one overvoltage protector [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both directed to utilize a current meter.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
B. US-20180339341 discloses In an additive manufacturing using electron beam melting (referred to as “EBM”) in which, with such powder bed method, a three-dimensional structure is manufactured through laminating layers in which metal powder is selectively molten-solidified using electron beam as an energy source, wherein the phenomena called as “smoke” may occur when metal powder in a room temperature is molten for melting metal powder to perform additive manufacturing, thus not securing stable additive manufacturing.
C. US-20200306867 discloses in an additive manufacturing device a detector detects a smoke phenomenon in which the scattered powder material rises as a mist. Moreover, this device and method prevent the article from being manufactured improperly by interrupting the electron beam irradiation when scattering of the powder material is detected. 
N. EP-3381659 discloses a three-dimensional printer for manufacturing a part by additive layers and also discloses to determining electrostatic charge of power used therein, or a characteristic related thereto, and thus to be able to take measures to avoid explosions and smoke emissions.
O. KR-102157874 discloses a powder supply device for a metal lamination manufacturing process including an electron beam detection current measurement unit, an electron beam profile measurement unit, and an electron beam focusing rate measurement unit, and a control unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116